department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date u i l dear ------------ this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at information_letter or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely yours lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter information_letter t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number contact person contact number identification_number employer_identification_number date u i l legend b m n o m n dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below the information submitted indicates that you were incorporated under the laws of the state of o on date your articles of incorporation state that your purpose shall be to assist in the education development and promotion of natural m and natural m products for the healthy use and consumption by members of the general_public you also will coordinate with natural m producers packers and distribution agents on a farm to market basis your bylaws state that your initial board_of directors shall be comprised of one member from m a research_and_development n breeder and producer one member from the m producers group and one member from the m processors group currently the chief_executive_officer of n n is a small full-line packer with extensive experience in the development and marketing of high- quality m products and is the sole representative from the processors group n has a interest in m n has a contract through you to purchase n from m in your application you state that your goals are to establish and enhance the profitability competitiveness and sustainability of member m producers you state that these goals will be met through your formal establishment and subsequently through the development of a united_states department of agriculture usda process verified quality certification and marketing program for high-quality branded value-added m products produced by you you state that you are unique in that each member producer remains completely independent - each being responsible for management production and marketing decisions you also state that specifically a line of branded m products will be developed by you using the m natural m label the m used for the program will be produced according to your strict production regimen adopted by all your members you state that you will obtain guaranteed price protection significant and guaranteed price enhancement and market access for member producers via formal marketing contracts with n in your letter dated date you state that n has a interest in m and that n has a contract through you to purchase n from m you also state that you do not have any material used to solicit members or explain your benefits potential members are identified as producers producing or with an interest in producing natural m you state that currently no new producers have been solicited for membership in you you state in your application that feasibility and demand for the preliminary product has been effectively demonstrated through in-store product trials you state that your member producers were enrolled in your certification program after enrollment each of your member producers will be certified for production of live n you state that certified producers will be guaranteed price support and enhancement as well as market access you also state that your president b the representative from and managing partner of m and your vice-president the representative from the producers group will present each member producer with educational materials outlining the program specifications after which b and an extension educator from the university of o with a masters degree in agricultural education will conduct one-on-one sessions at each producer’s farm the livestock procurement manager for n will coordinate the evaluation of carcasses for residues cutability and muscle quality for the certification process you state that your next activity will be to complete the product and to structure the marketing packages for primary market initiation you have enlisted the assistance of the marketing director of n in cooperation with marketing specialists from the university of o department of agriculture economics you state that n will manufacture all of the natural m products for you n will also be assisting with the development of further markets for the products providing a portion of the marketing and advertising budgets you state that once the product has been test-marketed and a value has been established sales presentations will be made to potential customers both foreign and domestic those responsible will be your members as well as b and your vice-president the chief_executive_officer of n you state that the entire scope of the production of m natural m will be documented and submitted to auditors at the quality system verification program a user-fee service provided by the usda b will be in charge of this verification audit which will verify genetic complement of the m specifications for m quality freedom from all artificial hormones enhancers and antibiotics ration specifications and basic acceptable animal husbandry practices for each of your members you state that the university of o is providing consulting personnel marketing and resource assistance in your letter dated date you state that m is no longer a financial contributor to you and is in the process of being liquidated the managing partner of m b no longer works for you you also state that previously you focused most of your effort on genetic selection and carcass quality improvement and that these efforts have been extremely successful you state that your future time and resources will be directed toward the marketing of the final product which is extremely important for your members you state that presently marketing accounts for of your time and of your resources further you state that your logo was derived from the m logo your name was also derived from the m which is near a physical location from which it took its name currently no licensing or branding agreements exist between m and you for_the_use_of the name and or logo sec_501 of the code provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_1_501_c_5_-1 of the income_tax regulations provides that the organizations contemplated by sec_501 of the code as entitled to exemption from income_taxation are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_56_245 1956_1_cb_204 holds that an organization formed to encourage better and more economical methods of raising fur bearing animals to provide an orderly system for marketing the pelts of its members and to create a public demand for their products and which carries out its purposes by furnishing members educational materials on the breeding and raising of fur bearing animals and the marketing of pelts procuring agreements from auction companies to market the products of its members and furnish them certain beneficial services in connection therewith and conducting advertising to encourage the use of fur products is exempt under sec_501 of the code revrul_66_105 1966_1_cb_145 discusses whether an organization composed of agricultural producers whose principal activity is marketing livestock for its members qualifies for exemption under sec_501 of the code the revenue_ruling holds that the sale of members’ products with the return to them of the sale proceeds less expenses and reserves is neither an object nor an activity within the ambit of sec_501 the principal purpose of the organization is to act as a sales agent for its members therefore the organization does not meet the requirements under sec_501 revrul_70_372 1970_2_cb_118 holds that an organization of agricultural producers formed to process individual farmer’s milk production records for use in improving milk production does not qualify for exemption under sec_501 of the code the revenue_ruling states that the processing of production and test records for individual farmers does not of itself better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations the services provided simply relieve the individual farmer of work that he would either have to perform himself or have performed for him revrul_74_518 1974_2_cb_166 clarifies and distinguishes revrul_70_372 supra and holds that a nonprofit organization of dairy farmers a member of the national cooperative dairy herd improvement program sponsored by the u s department of agriculture that derives its income from testing fees and membership assessments and that weighs and tests milk of members’ cows and makes statistical information based on the tests available to members nonmembers and governmental agencies for use in improving milk production is exempt as an agricultural_organization under sec_501 of the code the organization described in revrul_70_372 benefited only its own members and not dairymen in general revrul_76_399 1976_2_cb_152 holds that an organization of growers and producers of a particular agricultural commodity formed principally to negotiate with processors for the price to be paid to members of their crops and not act as a sales agent for its members is exempt under sec_501 of the code revrul_77_153 1977_1_cb_147 holds that a nonprofit organization that owns and operates a livestock facility and leases it to local members of a nonexempt national association of farmers for use in implementing the association’s collective bargaining program with processors does not qualify for exemption as an agricultural_organization under sec_501 of the code the revenue_ruling states that the operation and leasing of a facility for collecting weighing sorting grading and shipping of livestock the organization’s principal activity is the providing of a business service to those members who make use of the national association’s collective bargaining program this service merely relieves the members of the organization of work they would either have to perform themselves or have performed for them the information you have submitted establishes that your primary activities center on the marketing of your members’ agricultural product this activity is relieving your members of work they would either have to perform themselves or have performed for them see revrul_77_153 supra where a service merely relieves members of work they would either have to perform themselves or have performed for them an organization providing that service will not qualify for exemption as an agricultural_organization under sec_501 of the code however where individual benefits are incidental to the objectives of the program as a whole and the industry as a whole benefits such incidental benefit will not preclude exemption you are not similar to the organization described in revrul_56_245 supra because you are benefiting only your own members and not m producers in general as discussed in revrul_70_372 supra although you are working under a usda process verified quality certification and marketing program for high-quality branded value-added products you are not described in revrul_74_518 supra because you are engaged in the program solely for your own members producers of a natural m product you state that your future time and resources will be directed toward the marketing of the final product sales activities can provide a unique direct benefit to members where the principal purpose of the organization is to act as a sales agent for its members an organization will not qualify as an organization described in sec_501 of the code on the other hand where the organization limits its activities to negotiating a price that is satisfactory to its members exemption under sec_501 is available you are not merely negotiating satisfactory prices for m but rather you are acting as a sales agent for your members revrul_66_105 supra holds that such an activity does not meet the requirements under sec_501 of the code the organization discussed in revrul_76_399 supra is recognized as exempt under sec_501 precisely because the organization is not acting as a sales agent for its members accordingly you do not qualify for exemption as an agricultural_organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service te_ge constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice director exempt_organizations rulings agreements sincerely yours lois g lerner
